                         THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

 UNITED STATES OF AMERICA,

            Plaintiff,

            v.                                            Case No. 5:18-CR-40057-HLT

 JERRY DOBY,

            Defendant.


                              MEMORANDUM AND ORDER

       Defendant Jerry Doby is charged with failure to register, in violation of

18 U.S.C. § 2250(a). After a detention hearing, the magistrate judge released him on conditions

including electronic monitoring and curfew as required by the Adam Walsh Child Protection and

Safety Act of 2006 (“Adam Walsh Act”). In the instant motion, Mr. Doby challenges the

constitutionality of these mandatory conditions, arguing that they violate the Fifth Amendment

Due Process Clause and the Eighth Amendment Excessive Bail Clause. Doc. 24. Because this

motion is not properly before it, the Court denies the motion and does not address Mr. Doby’s

constitutional challenges.

I. BACKGROUND

       In June 2018, the government filed an indictment charging Mr. Doby with failure to register

as required by 18 U.S.C. § 2250(a). For persons charged under that section, the Adam Walsh Act

mandates that pretrial release conditions include electronic monitoring and curfew. See 18 U.S.C.

§ 3142(c)(1)(B). At the July 3, 2018 detention hearing, Magistrate Judge Gary Sebelius imposed

those two conditions, among others. Mr. Doby made no objection to these two conditions. Over

four months later, on November 7, 2018, Mr. Doby filed the instant motion, arguing that these
mandatory conditions violate the Fifth Amendment Due Process Clause and the Eighth

Amendment Excessive Bail Clause.

II. ANALYSIS

       Th Court analyzes whether Mr. Doby’s motion is properly before it. The Bail Reform Act

of 1984 generally provides two avenues through which a party may seek modification of a pretrial

release order before review on appeal by a court of appeals: (1) review of a release order under 18

U.S.C. § 3145(a), and (2) a motion to amend under 18 U.S.C. § 3142(f). United States v. Cisneros,

328 F.3d 610, 614 (10th Cir. 2003). The Court analyzes each avenue to determine whether Mr.

Doby’s motion is procedurally proper.

       A. The First Avenue: Review of a Release Order under 18 U.S.C. § 3145(a)

       The first avenue is review of a release order under § 3145(a), which governs district court

review of detention or release orders entered by magistrate judges. Section 3145(a) states:

               (a) Review of a release order. If a person is ordered released by a
               magistrate judge, or by a person other than a judge of a court having
               original jurisdiction over the offense and other than a Federal
               appellate court—
               ....
                       (2) the person may file, with the court having original
                       jurisdiction over the offense, a motion for amendment of the
                       conditions of release.

18 U.S.C. § 3145(a).

       Although this section does not specify a time limit, Federal Rule of Criminal Procedure

59(a), which governs district court review of a magistrate judge’s order, contains both a time limit

and a waiver provision. Rule 59(a) states in relevant part:

               A party may serve and file objections to the [magistrate judge’s]
               order within 14 days after being served with a copy of a written
               order or after the oral order is stated on the record, or at some other




                                                 2
                 time the court sets. The district judge must consider
                 timely objections and modify or set aside any part of the order that
                 is contrary to law or clearly erroneous. Failure to object in
                 accordance with this rule waives a party’s right to review.

FED. R. CRIM. P. 59(a).

        Section 3145(a) is subject to the time limitations set forth in Rule 59(a). See United States

v. Tooze, 236 F.R.D. 442 (D. Ariz. 2006); accord United States v. Bell, 2008 WL 11411709 (C.D.

Cal. 2008); United States v. Curtis, 2007 WL 3124610 (S.D. Miss. 2007).1 Because Mr. Doby filed

his motion outside of the fourteen-day limit, he waived his right to seek review of the July 3, 2018

release conditions under § 3145(a).2

        Despite Rule 59’s waiver provision, a district court retains discretionary authority to review

release decisions of magistrate judges. Rule 59 Advisory Committee Notes (2005 adoption);

Tooze, 236 F.R.D. at 445; Bell, 2008 WL 11411709, at *2 (citing Thomas v. Arn, 474 U.S. 140,

154 (1985) (holding that district court retains full authority over cases referred to magistrate

judges)). The Court declines to exercise its discretion here. Mr. Doby did not object to the

challenged conditions at the pretrial release hearing—and he also did not object at the September

2018 hearing on the government’s motion to amend conditions—even though the law upon which

his instant motion is based was known and available at that time.3 Mr. Doby filed this motion four




1
    These cases applied the “supersession clause” of the Rules Enabling Act, 28 U.S.C. § 2072(b), to conclude that
    Rule 59 controls over § 3145(a). The supersession clause states that “[a]ll laws in conflict with such [procedural]
    rules shall be of no further force or effect after such rules have been enacted.” 28 U.S.C. § 2072(b). Thus, because
    Rule 59 was enacted after § 3145(a) was last amended, the Rule controls over § 3145(a). Tooze, 236 F.R.D. at
    445-46. The Court finds the reasoning of Tooze and Bell persuasive because their statutory interpretation is
    consistent with that of the Supreme Court in Bank of Nova Scotia v. United States, 487 U.S. 250 (1988).

2
    The Court questions whether the failure to object or present the arguments at the July 3, 2018, hearing could lead
    to a conclusion of waiver independent of the untimeliness.

3
    Mr. Doby did, though, object to two other conditions at the initial hearing, and the magistrate judge granted the
    requested modifications of those conditions.



                                                          3
months later and does not identify any reason for not raising these arguments at the initial hearing

or for this delay. The Court concludes that § 3145 is not an available avenue for seeking relief in

this case.

        B. The Second Avenue: A Motion to Amend Conditions under 18 U.S.C. § 3142(f)

        This second avenue is in the nature of a motion for reconsideration and is brought under

§ 3142(f), which governs detention hearings. Section 3142(f) states in relevant part:

                The hearing may be reopened, before or after a determination by the
                judicial officer, at any time before trial if the judicial officer finds
                that information exists that was not known to the movant at the time
                of the hearing and that has a material bearing on the issue whether
                there are conditions of release that will reasonably assure the
                appearance of such person as required and the safety of any other
                person and the community.

18 U.S.C. § 3142(f) (emphasis added).

        The Court finds that § 3142(f) is not an available avenue for seeking relief in this case for

two reasons. First, by its terms, § 3142(f) applies to proceedings before the judicial officer who

entered the initial release order. Cisneros, 328 F.3d at 614. A magistrate judge entered the initial

release order in this case and, therefore, a magistrate judge—not a district court judge—is the

appropriate officer under § 3142(f). See id. Second, the gravamen of Mr. Doby’s motion is a

constitutional challenge based on law that existed before the July 3, 2018 hearing. Thus, his motion

does not raise “information not known to the movant at the time of hearing.” See United States v.

Schneider, 2008 WL 11396795, at *4 (D. Kan. 2008) (applying Cisneros and stating that new

counsel’s desire to raise previously available but unraised legal challenges is not a valid basis for

reopening a detention hearing).4



4
    Here, the same counsel represented Mr. Doby at both the July and September 2018 hearings and raised no
    constitutional objections.



                                                    4
       In an attempt to satisfy the “new information” standard, Mr. Doby identified two pieces of

information to justify reconsideration of the conditions: (1) the monitoring fees, because the

amount was not set until after the hearing and resulted in financial hardship, and (2) his record of

six months of compliance with the conditions. But Mr. Doby fails to identify any factual nexus

between these pieces of information and the constitutional challenges raised in the instant motion.

Even if the Court considers this information, the Court finds that the monitoring fees do not

constitute new information because they have been constant throughout and there is no evidence

of an appreciable change in Mr. Doby’s financial circumstances. Further, the Court questions

whether the cost of monitoring satisfies the second statutory requirement, that the information be

material to the risk of flight or community safety. 18 U.S.C. § 3142(f).

       As to the second piece of information, the Court recognizes and commends Mr. Doby’s

compliance with the electronic-monitoring and curfew conditions and other conditions of release.

But Mr. Doby’s approximately six months of compliance with conditions does not necessarily

assure future compliance in the absence of these conditions. See, e.g., United States v. Williams,

2015 WL 9595403 (D. Nev. 2015) (observing that defendant’s “appearances at prior proceedings

while wearing the ankle monitor, do not convince the Court that he is suddenly not a flight risk

without the ankle monitor”). Indeed, in this case, the government indicted Mr. Doby after learning

that since he last registered, he had moved to a different county in Kansas, had spent weeks in

Colorado, and had been living in California. The Court is not suggesting that compliance with

conditions will never satisfy § 3142(f) but, on the facts of this case, the current length of

compliance is not sufficient. Because Mr. Doby’s motion is not addressed to the magistrate judge

and does not raise information that was not known at the time of the hearing that is material to the




                                                 5
question of what conditions will reasonably assure his appearance and community safety, the Court

finds that he cannot avail himself of § 3142(f) as an avenue for relief.5

III. CONCLUSION

          Because Mr. Doby did not file his motion with this Court within fourteen days after the

order was entered on July 3, 2018, and the motion does not raise new, material information or legal

arguments not available at the time of the hearing, the Court finds that none of the above statutes

provide a proper procedural vehicle for the motion. The motion is not properly before the Court,

so the Court does not reach Mr. Doby’s constitutional challenges.

          THE COURT THEREFORE ORDERS that Mr. Doby’s Motion to Modify Conditions of

Pretrial Release (Doc. 24) is DENIED.

          IT IS SO ORDERED.

    DATED: January 28, 2019                                       /s/ Holly L. Teeter
                                                                  HOLLY L. TEETER
                                                                  UNITED STATES DISTRICT JUDGE




5
      Mr. Doby additionally argues that § 3142(c)(3) provides a procedural vehicle for bringing this motion. This
      section states, “[t]he judicial officer may at any time amend the order to impose additional or different terms of
      release.” 18 U.S.C. § 3142(c)(3). But it, like § 3142(f), refers to proceedings before the judicial officer who
      entered the initial release order. See Cisneros, 328 F.3d at 614. And this section specifies when the judicial officer
      may act, not when a party may move. For these reasons and others stated above regarding discretion, the Court
      finds that this section is not an appropriate vehicle for Mr. Doby’s motion. Regardless, several courts have
      suggested that § 3142(c) should be read in conjunction with the subject-matter limitations in § 3142(f). E.g.,
      United States v. Phua, 2015 WL 127715 (D. Nev. 2015); United States v. Smith, 2012 WL 3776868 (D. Ariz.
      2012); United States v. Merola, 2008 WL 4449624 (D.N.J. 2008). Although the Court is not adopting this position
      at this time, this approach makes sense. As the court in Smith observed, the purpose of § 3142(f) is to prevent
      defendants from bringing repeated motions without new grounds. 2012 WL 3776868, at *4. To read § 3142(c)(3)
      without limitations would result in a “rule that would not discourage a party for failing to acquire readily available
      evidence for presentation the first time.” Id. (citation and quotation omitted). Such a rule would “encourage[]
      piecemeal presentations” and “[j]udicial efficiency is not served by such a practice.” Id.



                                                             6
